Citation Nr: 0116283	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-23 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased initial rating for post-
traumatic stress disorder (PTSD), currently rated 10 percent 
disabling.  

2.  Entitlement to total disability compensation based on 
individual unemployability (TDIU).   

REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel



INTRODUCTION

The veteran had active duty from July 1998 to March 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, granting service connection for PTSD 
and assigning an initial disability rating of 10 percent, and 
an August 2000 rating decision denying the veteran's claim 
for a TDIU.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The Board notes that the analysis 
of a claim for a higher initial rating requires consideration 
of the possibility of "staged" ratings, wherein VA assesses 
whether the level of impairment has changed during the 
pendency of a claim, and then determines the appropriate 
rating at those various stages.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  It is not clear that such an assessment has 
occurred to date, particularly in light of the fact that it 
does not appear that potentially relevant treatment records 
have been requested.  The report of the July 2000 
VA Compensation and Pension examination states the claims 
folder was available for review, but it does not appear that 
potentially relevant medical records concerning treatment the 
veteran received at the VA medical centers (VAMCs) in Tampa, 
Florida, and Jackson, Mississippi, have been obtained and 
associated with the other evidence of record in his claims 
folder.  Furthermore, there is no mention in the VA 
Compensation and Pension examination report of his prior 
history of sexual assault, as it may relate to the severity 
of his PTSD and purported entitlement to a TDIU.  
Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 
106-475 is completed.  In particular, the 
RO should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for PTSD, 
including but not limited to at the VAMCs 
in Jackson, Mississippi, and Tampa, 
Florida.  After securing the necessary 
release forms, the RO should obtain the 
records of his treatment and associate 
this evidence with the other evidence 
already of record.

3.  Upon completion of the above 
development, and any other development 
deemed warranted by the VCAA, the veteran 
should be scheduled for a VA psychiatric 
examination to determine the current 
severity of his PTSD.  The claims folder 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner should address 
whether the veteran exhibits total 
occupational and social impairment, 
due to such symptoms as gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name; whether he 
exhibits symptoms comparable with 
occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships; 
whether he exhibits symptoms comparable 
with occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships; whether he exhibits 
symptoms comparable with occupational and 
social impairment with occasional 
decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  
Finally, the examiner should opine as to 
whether the veteran is unable to secure 
or follow a substantially gainful 
occupation as a result of his PTSD.  All 
findings must be reported in detail, and 
a complete rationale for any opinion 
expressed should be included in the 
examination report. 

4.  Thereafter, the RO should readjudicate 
the claims, including, with respect to the 
claim for a higher initial rating for the 
PTSD, determining whether the veteran 
is entitled to a "staged" rating pursuant 
to Fenderson.  If the benefits sought on 
appeal remain denied, he and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, 

Part IV, directs the ROs to provide expeditious handling of 
all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





